W. SHARP, Judge.
Rooney appeals from a final judgment and sentence after being convicted of criminal mischief,1 burglary of a dwelling,2 arson,3 and *674retaliation against a witness.4 He raises numerous points on appeal which we find without merit. He also argues on appeal that his trial counsel rendered such ineffective service that it likely affected the outcome of the trial. We do not reach that issue here because the effectiveness of Rooney’s trial counsel cannot be ascertained on the face of the record on appeal. Our affirmance in this case is without prejudice to Rooney to raise effectiveness vel non of his trial counsel pursuant to Florida rule of Criminal Procedure 3.850. See Stewart v. State, 420 So.2d 862 (Fla.1982), cert. denied, 460 U.S. 1103, 103 S.Ct. 1802, 76 L.Ed.2d 366 (1983); Craven v. State, 624 So.2d 866 (Fla. 1st DCA 1993); Gregory v. State, 588 So.2d 676 (Fla. 3d DCA 1991).
AFFIRMED.
COBB and THOMPSON, JJ., concur.

.§ 806.13, Fla.Stat. (1991).


. § 810.02(1.) and (3), Fla.Stat. (1991).


. § 806.01(2), Fla.Stat. (1991).


. § 914.23, Fla.Stat. (1991).